[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION (RE: MOTION TO IMPLEAD THIRD PARTY DEFENDANT)
The defendant moves to implead the State of Connecticut CT Page 7494 in this foreclosure case on the grounds that it may be liable for the claim against him. In essence he claims that the State, by inverse condemnation, has so reduced the value of the property in question by its preliminary actions to condemn the property while never finalizing the process, that it would be inequitable to allow the foreclosure to proceed without the State being a party.
The defendant resides in the property being foreclosed. The State's activity, while it may impact on the value of the property, is independent of the foreclosure matter. The foreclosure is a distinct action in which the State is not a necessary party. The plaintiff is not precluded from submitting evidence as to market value, and his argument with the State can be independently pursued if he chooses to do so. To implead the State at this time will unduly and unnecessarily delay the foreclosure action and work an inequity to the plaintiff. By denying the motion, the defendant still has whatever remedies are available against the State.
The Motion to Implead is denied.
BY THE COURT,
HON. LAWRENCE C. KLACZAK SUPERIOR COURT JUDGE